DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: US Patent Application filed on 11/30/2020.
• Claims 1-20 are currently pending.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 11/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
• The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 6, 7,8, 9, 11, 13,14, 15, 16, 18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goel et al (US 20150242391).
Regarding claim 1, Goel discloses a method for identifying routine communication content, comprising: 
receiving a communication (communication between users via network as shown in fig. 5) between one or more users; 
identifying words or phrases (example as shown in fig. 3) in the communication that are contained in a database of words or phrases related to misconduct (misconduct or inappropriate words, fig. 3); 
removing the identified words or phrases (misconduct words/phrases can be replaced/removed from texts inputs, fig.3, pars. 40, 49-53) from the communication to create a set of remaining words; 
analyzing (text analysis module 108 for analyzing words/phrases to determine words/phrases that need to be replaced/removed, figs. 3, pars. 40, 49-53) the set of remaining words to predict the likelihood of the removed words or phrases appearing in the communication, wherein a confidence level (confidence score vs. threshold, pars. 37-38) of the prediction is determined; and 
responsive to the determined confidence level being high (using scores to determine confidence, pars. 37-38), classifying the identified words or phrases in the communication as routine (pars. 59-61).

Regarding claim 2, Goel further discloses the method claim 1, further comprising: responsive to the determined confidence level being low (pars.37-38), classifying the identified words or phrases in the communication as non-routine, and flagging the communication for review (fig. 3)
Regarding claim 4, Goel further discloses the method claim 1, wherein the analyzing comprises: applying one or more models (models, pars. 59-60) to the set of remaining words, wherein the one or more models are trained to predict the likelihood of the removed words or phrases appearing in the communication using at least one of temporal, social network (social network, par. 53), contextual, and topical meta-data of the communication.
Regarding claim 6, Goel further discloses the method claim 4, wherein the one or more models are trained using a global set of words or phrases (database of words/phrases, par. 57), wherein the global set of words or phrases comprises words or phrases used by a set of people who use similar words or phrases.
Regarding claim 7, Goel further discloses the method claim 4, wherein the one or more models are trained using a local set of words or phrases, wherein the local set of words or phrases comprises words or phrases used by a set of people who communicate with each other (database of words/phrases, pars. 57-60).
Regarding claims 8, 9, 11, 13, 14, 15, 16, 18, 20, which recite limitations that are similar and in the same scope of invention as to those in claims 1, 2, 4, 5, 6, 7,8, 9, 11, 13,14, 15, 16, 18, 20 above; therefore, claims 8, 9, 11, 13, 14, 15, 16, 18, 20are rejected for the same rejection rationale/basis as described in claims 8, 9, 11, 13, 14, 15, 16, 18, 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 10, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al (US 20150242391) in view of examiner’s official notice.
	Regarding claims 3, 5, 10, 12, 17, and 19, Goel fails to teach and/or suggest confidence levels and training models (LSTM and RNN). 
	Goel teaches scores vs. threshold (pars. 37-38, 61), but did not specify specific levels. However, designating a specific level is nothing than a design choice (e.g. below 20% or less is low, while 70% or more is high). Also, training models such as LSTM and RNN are well-known in the arts and widely available for use. Examples of LSTM/RNN are shown in US 11423303, US20220147865, US 11226720, US 222004564. 
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying communication of Goel to include methods/steps of specifying levels and RNN/LSTM training models to yield predictable results (e.g. identifying misconduct words/phrases more efficient).
Therefore, it would have been obvious to combine Goel with examiner’s official notice to obtain the invention as specified in claims 3, 5, 10, 12, 17, and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674